 1   PETER KMETO
     Attorney at Law
 2   State Bar #78827
     1001 G Street, Suite 205
 3   Sacramento, CA 95814
     (916)444-7420; FAX: (916) 914-2357
 4   email: pkmeto@sbcglobal.net

 5                       IN THE UNITED STATES DISTRICT COURT

 6                     FOR THE EASTERN DISTRICT OF CALIFORNIA

 7   UNITED STATES OF AMERICA,                      CASE NO. 2:17-CR-00097-GEB

                   Plaintiff,                       STIPULATION AND PROPOSED ORDER
 8
                                                    CONTINUING STATUS
     vs.                                            CONFERENCE DATE
 9
     MYRON ARMSTRONG,
10
                   Defendant.
11

12

13                 Defendant: MYRON ARMSTRONG, through his attorney, PETER

     KMETO, and the United States of America, through its counsel of record, JAMES
14
     CONOLLY, stipulate and agree to the following:
15
                   1. The presently scheduled Status Conference date of May 17, 2019 shall
16
     be vacated, and said Hearing shall be rescheduled for July 26, 2019 at 9:00 a.m. for
17
     further status.
18
                   2. Time will be excluded under Local Rule T4.
19
                   3. The parties agree and stipulate, and request that the Court find the
20
                                                1
21

22

23
 1   following:

 2                   a) Defense counsel requires further time to prepare. Discovery in this

     case has been voluminous, including approximately 1,400 pages of financial records,
 3
     which is in addition to the earlier discovery in the form of investigative reports, related
 4
     documents, and related photographs. Most recently, the government produced further
 5
     discovery in the form of additional financial documents, cell phone location tracking
 6
     data, and telephone toll logs. The defendant still requires time to review all of the
 7   foregoing, and discuss same with his counsel.

 8                   b) Defense counsel believes that failure to grant the above-requested

 9   continuance would deny counsel the reasonable time necessary for effective

     preparation, taking into account the exercise of due diligence.
10
                     c)   Based on the above-stated finding, the ends of justice served by
11
     continuing the case as requested outweigh the interest of the public and the defendant
12
     in a trial within the original date prescribed by the Speedy Trial Act.
13
                     d)   For the purpose of computing time under the Speedy Trial Act, 18
14   USC §3161, et seq., within which trial must commence, the time period of May 17, 2019

15   to July 26, 2019, inclusive , is deemed excludable pursuant to 18 USC .§ 3161(h)(7)(A),

16   B(iv) [Local Code T4] because it results from a continuance granted by the Court at

     defendant’s request on the basis of the Court’s finding that the ends of justice served by
17
     taking such action outweigh the best interest of the public and the defendant in a
18
     speedy trial.
19
                     4. Nothing in this stipulation and order shall preclude a finding that other
20
                                                   2
21

22

23
 1   provisions of the Speedy Trial Act dictate that additional time periods are excludable

 2   from the period within which a trial must commence.


 3
                  IT IS SO STIPULATED.
 4
                  Dated: May 14, 2019                /s/ JAMES CONOLLY
 5                                                   Assistant US Attorney
                                                     for the Government
 6
                  Dated: May 14, 2019                /s/ PETER KMETO
 7                                                   Attorney for Defendant
                                                     MYRON ARMSTRONG
 8
                                       ORDER
 9
           IT IS HEREBY ORDERED, the Court, having received, read, and
10
     considered the parties’ stipulation, and good cause appearing therefore, adopts
11
     the parties’ stipulation in its entirety as its order. The Court specifically finds the
12
     failure to grant a continuance in this case would deny counsel reasonable time
13
     necessary for effective preparation, taking into account the exercise of due
14
     diligence. The Court finds the ends of justice are served by granting the
15
     requested continuance and outweigh the best interests of the public and
16   defendant in a speedy trial.

17         The Court orders the time from the date the parties stipulated, up to and

18   including July 26, 2019, shall be excluded from computation of time within which

19   the trial of this case must be commenced under the Speedy Trial Act, pursuant to

20   18 U.S.C. § 3161(h)(7)(A) and (B)(iv) (Local Code T4). It is further ordered that
                                                 3
21

22

23
 1   the May 17, 2019 status conference shall be continued until July 26, 2019, at

 2   9:00 a.m.

 3         Dated: May 14, 2019

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
                                             4
21

22

23
